I dissent because the evidence fails to establish defendant's *Page 375 
guilt beyond a reasonable doubt. It is fairly well established that the accused first shot at the deceased in self defense when the deceased was very near the accused and cutting at him with a knife. The accused states he then shot at the deceased three times. This is corroborated. There were three wounds on the left side of deceased. There is evidence that the accused shot at the deceased while pursuing the deceased.
There were three wounds in the back of deceased, but the evidence fails to establish whether the bullets entered from the rear or front. So there is no conclusive evidence that all six wounds were made by three bullets penetrating the body.
I find the evidence is not sufficient to establish the defendant's guilt beyond, and to the exclusion of, a reasonable doubt.
THOMAS, C. J., concurs.